China North East Petroleum Holdings, Ltd. 445 Park Avenue New York, NY10022 August 4, 2009 H. Roger Schwall United States Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 Re:China North East Petroleum Holdings Limited Dear Mr. Schwall: This letter responds to certain comments of the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) contained in the letter from the Staff to China North East Petroleum Holdings, Ltd (the “Company”) dated July 31, 2009. For your convenience, we have included each of the Staff’s comments in italics before each of the Company’s responses.References in this letter to “we,” “our” or “us” mean the Company or its advisors, as the context may require. Amendment No. 1 to Registration Statement on Form S-3 Description of Debt Securities, page 7 Staff Comment 1.We note that the form of senior indenture and the form of subordinated indenture filed as exhibits 4.1 and 4.6, respectively, indicate that each such indenture will be governed by the laws of the State of California. However, you disclose at page 14 of your filing that the indentures and debt securities will be governed by New York law. Please revise. Response: We will revised the form of senior indenture and the form subordinated indenture filed as 4.1 and 4.6 respectively to change the governing law of those agreements to New York so that when Exhibits 4.1 and 4.6 are refiled, they will be consistent with disclosures made in the registration statement regarding governing law. Exhibit 5.1 Staff Comment 2.Please obtain and file a revised legality opinion in response to the following comments Response: A revised legality opinion is filed herewith as Annex A and upon your approval, we will file it as an exhibit to an amendment to the registration statement. Staff Comment 3.We note that counsel has limited its opinion to the General Corporation Law of the State of Nevada and, with respect to the opinions set forth in paragraphs 2 and 3, the internal laws of the State of California. Counsel should not limit its opinion to only statutory law or otherwise exclude applicable case law. Response: A revised legality opinion is filed herewith as Annex A to address the comment above. Staff Comment 4.We note your disclosure at page 7 of the registration statement that each warrant agreement and any warrants issued under the warrant agreements will be governed by New York law. However, we also note counsel’s assumption that the warrants will be governed by the laws of California. Please revise the registration statement or obtain a revised opinion, as applicable, to address this inconsistency. In addition, if the warrant agreements will be governed by New York law, counsel should opine on the legality of such securities under New York law. Response: A revised legality opinion is filed herewith as Annex A. Our counsel are members of the Bar of the State of California and therefore in issuing the legality opinion regarding the agreements governed by New York law, they have assumed that the substantive laws of the State of New York are the same as those of the State of California. Staff Comment 5.The opinion of counsel should address the legality of all securities to be covered by your registration statement, including the units and the common stock purchase rights. Response: The opinion of counsel file herewith as Annex A has been revised to include the units and common stock purchase rights as requested. We believe that the legality of all debt securities are addressed by paragraph 2 of the legal opinion filed as Exhibit 5.1 to the registration statement. Staff Comment 6.The following items appear inappropriate or require additional clarification: ·counsel indicates at page 2 that its opinion is subject to the invalidity under certain circumstances under law or court decisions of provisions providing for the indemnification of or contribution to public policy; and ·counsel expresses no opinion as to the matters set forth in clause (iv) in the third paragraph on page 2. Response: The legality opinion attached herewith as Annex A has been revised as requested and the items referenced above have been deleted from the revised legality opinion. The Company acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not asset staff comments as s defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We trust that you will find the foregoing responsive to the comments of the Staff.Comments or questions regarding this letter may be directed to the undersigned or Matthew Chang, Company counsel, at (415) 955-8900. Sincerely, /s/ Wang Hong Jun Wang Hong Jun President Enclosures CC: Matthew Z. Chang The Crone Law Group ANNEX A OPINION OF THE CRONE LAW GROUP August , 2009 China North East Petroleum Holdings Limited 445 Park Avenue
